Montanaro v Weichert (2018 NY Slip Op 07649)





Montanaro v Weichert


2018 NY Slip Op 07649


Decided on November 9, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2018

PRESENT: SMITH, J.P., NEMOYER, CURRAN, AND TROUTMAN, JJ. (Filed Nov. 9, 2018.) 


MOTION NO. (907/18) CA 17-02023.

[*1]KRISTY MONTANARO, PLAINTIFF-RESPONDENT,
vROBERT M. WEICHERT AND SUSAN M. WEICHERT, DEFENDANTS-APPELLANTS.

MEMORANDUM AND ORDER
Motion for leave to appeal to the Court of Appeals denied.